Citation Nr: 0032754	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  98-14 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a disorder 
manifested by pain in both feet.  

4.  Entitlement to service connection for a disorder 
manifested by swelling in the right middle finger.  

5.  Entitlement to service connection for a disorder 
manifested by left hip popping out of the joint.  

6.  Entitlement to a higher initial evaluation for bilateral 
patellofemoral syndrome, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1995 to 
October 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) denying the veteran entitlement to 
service connection for the multiple conditions captioned on 
the title page, and granting the veteran entitlement to 
service connection for a bilateral knee disability, rated 
10 percent disabling.  During the course of the appeal, the 
veteran changed address, and the file has been permanently 
transferred to the Roanoke, Virginia, RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs with respect to the duty to assist and 
supersedes the decisions of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. November 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ______ (2000).  See also, Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3-4, 114 Stat. 2096 _____ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103(a), 
and 5107).  

Because the RO has not yet considered whether any additional 
notification or developmental action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed with it's appellate review and issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

In light of the recently enacted law, the veteran's 
contentions and deficiencies noted in the record before the 
Board require that the veteran's claims be remanded for 
further development.  Here we observe that it does not appear 
that service medical records have been requested by the RO 
from the National Personnel Records Center (NPRC).  While 
service medical records are on file, these records were 
obtained directly from the veteran and may not be complete.  
In his substantive appeal to the Board, the veteran reported 
that, in February 1996, he suffered an accident while 
undergoing training and injured his knees, feet, right middle 
finger and left hip.  The available service medical records 
currently on file made no reference to this alleged accident.  
Further, the available service medical records record that 
the veteran might have had problems with gastroesophageal 
reflux in March 1996 and that further examination, to include 
a chest X-ray, was planned.  Exclusive of a report of chest 
X-ray in March 1996, records of followup evaluation of the 
veteran, if any, are not on file.  

Further, the veteran was found to suffer from indigestion and 
headaches when examined by his service department in March 
1996 in connection with a medical board evaluation.  He 
voiced complaints of headaches and was diagnosed with 
midsternal pain on VA examination in March 1997.  However, no 
medical opinion as to the relationship, if any, of the 
veteran's complaints/findings noted in service and the post 
service complaints and/or findings was provided by the 
veteran's VA examiner.  Such an opinion would be helpful in 
this matter.

With respect to the veteran's service-connected bilateral 
knee disabilities, it was the veteran's primary complaint on 
VA examination in March 1997 that his service-connected knee 
disabilities are manifested by pain aggravated by jumping and 
running.  While the veteran's examiner noted that extreme 
flexion of the knees to 140 degrees was painful, as were 
squatting and kneeling, such findings do not fully comport 
with what the Court has required in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In DeLuca, the Court held that, in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court, in DeLuca, held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flareups.  
The Court remanded that case to the Board to obtain a medical 
evaluation and address whether the pain significantly limits 
functional ability during flareups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations would be 
expressed in terms of additional range of motion loss due to 
any weakened movement, excess fatigability or incoordination.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:  

1.  The RO should contact the NPRC and 
obtain the veteran's complete service 
medical records.  Any records received 
should be associated with the claims 
folder.  If the veteran's service medical 
records are unavailable, the NPRC should 
be asked to so state in writing and this 
statement should be associated with the 
claims file.  The RO should also obtain 
for association with the veteran's claims 
folder all VA and non-VA treatment 
records subsequent to those on file

2.  The RO should schedule the veteran 
for an appropriate VA examination(s) to 
determine the nature and likely etiology 
of any migraine headache, stomach 
disorder and/or disorder involving 
symptoms attributable to the veteran's 
feet, right middle finger, and/or left 
hip, if any.  All indicated testing 
should be accomplished and the claims 
folder should be reviewed by the 
examiner(s) prior to any examination(s).  
If any of the disorders noted above are 
diagnosed, the examiner(s) should offer 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
disability is related to the veteran's 
period of service.  The examiner should 
set forth, in a legible report, the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate citation to 
specific evidence in the record.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of disabilities 
of the knees.  The examiner should review 
the veteran's claims file prior to the 
examination.  All indicated tests should 
be conducted.  The examiner should 
determine by appropriate study whether 
there is radiographic evidence of 
arthritis of the knees and, if so, the 
nature and extent of disability 
attributable thereto.  The examiner 
should state whether the veteran has 
arthritis of the knee(s) and, if so, 
whether it causes limitation of motion or 
pain and to what extent.  The examiner 
should evaluate the range of motion of 
each knee and should determine whether 
the flareups of the disorder caused 
additional limitation of motion.  If 
feasible, these determinations should be 
expressed in terms of degree of 
additional loss of range of motion.  In 
addition, the examiner should determine 
whether prolonged use causes weakened 
movement, excess fatigability, or 
incoordination.  If the aforementioned 
determinations cannot be made, or if 
prolonged use does not cause weakened 
movement, excess fatigability, or 
incoordination, or if flareups do not 
cause an additional loss of range of 
motion, or if any such additional loss of 
range of motion cannot be expressed in 
degrees, then the examiner should so 
state for the record.  The functional 
limitation of left and right knee 
disabilities must be fully described and 
the factors upon which medical opinions 
are based must be set forth in the 
report.  

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 
11 Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

After undertaking any additional development deemed 
appropriate, the RO should review the veteran's claims and 
ensure that all notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  If any of the benefits sought on 
appeal remains denied, the veteran and his representative 
should be furnished an appropriate supplemental statement of 
the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the veteran until he is notified.  The purpose of 
this REMAND is to obtain clarifying information and to meet 
due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

